Citation Nr: 0945056	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  00-07 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability. 

In March 2002, the Veteran testified at a hearing presided 
over by a Board member who is no longer employed by the 
Board.  The Board remanded the claim in November 2003 for 
further development.  When the case was returned to the 
Board, the Veteran declined the opportunity to have an 
additional hearing.  In July 2006, the Board re-opened the 
claim and remanded the underlying issue for further 
development.  The case was further remanded in March 2008 and 
in November 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration.

The Veteran contends that his low back disability first 
manifested during his period of active service, when he 
strained his back while holding two sacks of mail weighing 
approximately forty pounds.  He contends that at the time, he 
was climbing stairs when he felt a sharp pain in his side.  
He sought medical treatment, and was given pain medication 
and told to rest.  He contends that he has experienced back 
pain and problems ever since this incident, and should be 
awarded service connection for his low back disability.

Service medical records reflect that in October 1973, the 
Veteran complained of low back pain.  He reported that he had 
been lifting a heavy bag up stairs.  There were no signs of 
muscle strain.  He was given pain medication.  There are no 
further records of treatment relating to the lower back.  A 
February 1975 separation examination demonstrates no 
complaints of any low back problems.  

The first post-service clinical record relating to the low 
back is a September 1979 private X-ray examination of the 
Veteran's lumbar spine, over three years after he separated 
from service.  The impression at that time was 
pseudoarthrosis at L5, S-1, on the left side.  In March 2002, 
the private physician who ordered the X-ray submitted a 
statement that, although his records from that time period 
were in storage and were not readily available, by memory, he 
recalled that that he had treated the Veteran for back 
problems in or around 1978.  

The next set of records of treatment for low back problems 
are dated from July 1985 to 1988 and relate to a workers 
compensation claim.  In July 1985, the Veteran reported that 
he had sustained an injury to his low back two months 
earlier, when he had been "wheeling a sledge hammer" while 
working in general construction.  When he returned to work in 
June, he again experienced low back pain while in the midst 
of "prying with a crow bar."  It was recommended that he be 
admitted to a hospital for further evaluation, though the 
Veteran declined.  A June 1986 MRI demonstrated a massive 
herniation of the L4-5 lumbar disc with nerve root 
compression, and a herniated bulging lumbar disc at L3-4.  A 
March 1987 behavioral assessment reflects that the Veteran 
denied any significant injury or accident prior to the 1985 
low back injury.  In September 1988, he complained of low 
back pain when sitting, standing, and driving.  There was 
left sided sciatica, more than the right.  The impression was 
a herniated nucleus pulposus at L4/5.  He was recommended for 
a lumbar laminectomy.  

The next set of clinical records relating to a low back 
disability are dated beginning in September 1994, when the 
Veteran underwent a private medical examination for another 
workers compensation claim.  Those records reflect that the 
Veteran hurt his back in September 1994, while completing 
duct work.  An April 1995 report reflects that the Veteran 
had been working full-time until his new injury, with little 
complaint relating to his low back.  A June 1995 evaluation 
reflects that the Veteran injured his back while lifting some 
heavy objects while working as a sheet metal helper.  He 
experienced continuing back problems and was felt to have 
some chronic musculo-ligamentous pain.  He reported 
experiencing low back pain in the left flank and in the right 
costovertebral angle area of the rib cage.  It was noted that 
he had received a previous workers compensation settlement in 
1988 for a back injury.   He reported back problems since 
that time.  His past medical history was concluded to be 
unremarkable.  The diagnosis was chronic low back pain, with 
prior history of back problems, more symptomatic following 
the recent injury.  

From November 1999 to February 2002, the Veteran submitted a 
number of lay statements in support of his claim.  The 
Veteran, his ex-wife, his friend, his girlfriend, and his 
mother stated that his low back had hurt him ever since he 
had separated from service.  

In February 2003, the Veteran testified before the Board, 
stating that the pain medication which he had been given in 
service had resolved his low back pain.  He stated that soon 
after the incident, he had been transferred to a desk job 
because he was trained as a typist.  He stated that on 
separation, his back had felt fine, but that soon afterwards, 
he began to notice that he had problems completing chores 
around the house due to back pain.  He described the 1973 
back pain to have occurred on his right side, about three 
inches above his belt line.  

VA treatment records dated from November 1996 to December 
2004 reflect physical therapy and treatment for the Veteran's 
low back pain at the pain clinic.  

The Veteran underwent a VA examination in March 2007, at 
which time the examiner concluded that the Veteran's current 
low back disability was not related to his service, finding 
it to be significant that the Veteran had not sought 
treatment for his low back until 1984.  In a June 2008 
addendum to the report, the examiner reiterated that opinion.  
Those examinations have been determined by the Board to be of 
low probative value, as they did not mention or discuss the 
1979 X-ray and physician's statement of treatment for the 
Veteran's purported back trouble. 

On February 2009 VA examination, the same examiner stated 
that although the Veteran underwent an X-ray of his low back 
in 1979, the pseudoarthrosis found at that time may have been 
a normal variant.  An X-ray examination taken in 2009 
revealed that the Veteran had minimal osteoarthritis in the 
lower lumbar area with pseudoarthrosis between the transverse 
process on the left and the sacrum.  The examiner stated that 
the condition appeared to be a congenital abnormality.  In 
that respect, it is unclear to the Board whether the 
Veteran's pseudoarthrosis is related to his service, as he 
appears to have had the condition in 1979, approximately 
three years after separating from service, and continues to 
have the condition.  If it is indeed a congenital 
abnormality, and pre-existed his service, then it is unclear 
to the Board whether the condition was aggravated beyond its 
natural course by the Veteran's service.  38 C.F.R. 
§ 3.306(a).  

In rendering his opinion that the Veteran's low back 
disability was not related to his in-service injury, the 
February 2009 examiner first stated that he "believed what 
the Veteran was saying," with regard to the etiology of his 
low back disability.  The Board finds that statement to be 
significant, as it tends to support the Veteran's claim for 
service connection, and finds that further clarification is 
necessary prior to adjudication of the Veteran's claim.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where examiner did not comment on veteran's report 
of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  It 
remains unclear to the Board whether the Veteran's current 
low back disabilities, including degenerative disc disease 
and minimal degenerative changes, are related to his service, 
as well as whether his pseudoarthrosis was caused or 
aggravated by his service.  Therefore, an additional review 
of the claims file, and possibly a physical examination, in 
necessary in this case.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, this case is REMANDED for the following:

1.  Forward the Veteran's claims file for 
review by the February 2009 VA examiner 
to determine the etiology of any low back 
disability.  No further examination of 
the Veteran is necessary unless the 
examiner determines otherwise.  The 
examiner must review the claims folder 
and should note that review in the 
report.  On providing the following 
opinions, the examiner must consider the 
Veteran's statements regarding the 
incurrence of the disability, in addition 
to his statements regarding the 
continuity of symptomatology.  
Specifically the examiner should provide 
the following information:

a)  Diagnose all low back 
disabilities.

b)  Is it at least as likely as not 
(50 percent or greater probability) 
that any current low back 
disability, to include degenerative 
disc disease at L4-5 with right-
sided disc protrusion, is related to 
the Veteran's service?

c)  Is it at least as likely as not 
(50 percent or greater probability) 
that any current low back 
disability, to include minimal 
degenerative changes as shown on 
June 2008 X-ray, is related to the 
Veteran's service?

d)  Is it at least as likely as not 
(50 percent or greater probability) 
that any current low back 
disability, to include 
pseudoarthrosis as shown on X-rays 
in 1979 and 2009, is related to the 
Veteran's service?  The examiner 
should state whether the 
pseudoarthrosis is clearly and 
unmistakably  a congenital 
abnormality that pre-existed 
service.  If it is a congenital 
abnormality that pre-existed his 
service, the examiner should 
indicate the likelihood that the 
pseudoarthrosis was aggravated 
(caused to worsen beyond a natural 
progression) during or as a result 
of service?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The Veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals






